 



EXHIBIT 10.1

(TRAVELZOO LOGO) [c95323travelzo.gif]

Travelzoo Inc.
590 Madison Avenue, 21st Floor
New York, NY 10022

Fax number for Insertion orders (650) 943-2433

Insertion Order

                 
Insertion Order #:
  10690     Date:   8/4/2004
 
               
Advertiser:
  Orbitz, LLC        
 
               
Contact Information:
  Mike Stein   Bill To:   Orbitz, LLC

  Orbitz, LLC       Attn: Accounts Payable

  200 South Wacker Drive       200 South Wacker Drive

  Suite 1900       Suite 1900

  Chicago, IL 60606       Chicago, IL 60606

  Phone: (312) 894-4748        

  Fax: (413) 513-2141        

  mstein@orbitz.com        
 
               
Sales Contact:
  Holger Bartel   Producer:   Steve Clarke

  Phone: (650) 943-2411       Phone: (650) 943-2419

  hbartel@travelzoo-inc.com       sclarke@travelzoo-inc.com

--------------------------------------------------------------------------------

Advertising Program

Flight Dates:                     8/1/2004 — 7/31/2005

     
Placements:
  Fee:
* clicks from SuperSearch
  $*
* clicks from Travelzoo sites and/or email products (eg., Top 20, Newsflash)
(August 2004 through January 2005)
  $*
* clicks from Travelzoo sites and/or email products (eg., Top 20,
   
Newsflash) (February 2005 through July 2005)
  $*
                                          TOTAL MAXIMUM NET INVESTMENT
  $*

Notes:

This is a cost-per-click agreement. Travelzoo will invoice Advertiser on the
last day of each month during the term of this agreement for click-throughs
actually delivered. Standard Billing terms: Net 30 days from receipt of invoice
(with approved credit).

This is a cost-per-click agreement. Travelzoo will invoice Advertiser for clicks
actually delivered.

Clicks from SuperSearch are invoiced at $* per click, and estimated clicks are *
— * clicks per month during 2004, and * — * per month during 2005. Advertiser
may change the cost-per-click for SuperSearch on the first day of each month;
however a 3-day advance notice is required to do so.

Clicks from all other advertisements on Travelzoo, including text and/or graphic
ads (e.g. buttons) will be invoiced at $* per click. Clicks are estimated at * —
* per month for August 2004 through January 2005; and at * per month for
February 2005 through July 2005.

Advertiser understands that actual clicks each month may be either below or
above estimated clicks as set forth above. Advertiser will pay for actual clicks
delivered each month, provided that total payments during the term of this
agreement shall not exceed $*.



--------------------------------------------------------------------------------

Travelzoo Inc. 590 Madison Avenue, 21st Floor, New York, NY 10022   Page      
of 3 Fax number for insertion orders (650) 943-2433    

 



--------------------------------------------------------------------------------



 



Terms and Conditions for Insertion Order #10690
Orbitz Advertising with Travelzoo from August 1, 2004 through July 31, 2005

The following terms and conditions (the “General Terms”) shall be deemed to be
incorporated into insertion order/advertising agreement #10690 (the “Insertion
Order”):



1.   Terms of Payment. This is a pay-per-click agreement, and Advertiser will be
billed only for click-throughs actually delivered. Travelzoo will invoice
Advertiser on the last day of each month during the term of this agreement for
click-throughs actually delivered, as set forth in the Insertion Order;
provided, however that the total payments during the term of this agreement
shall not exceed $*. Payment shall be made to Travelzoo within thirty (30) days
from the date of receipt of invoice (“Due Date”). Amounts paid after the Due
Date shall bear interest at the rate of one percent (1%) per month (or the
highest rate permitted by law, if less). In the event Advertiser fails to make
timely payment, Advertiser will be responsible for all reasonable expenses
(including attorneys’ fees) incurred by Travelzoo in collecting such amounts.
Travelzoo reserves the right to suspend performance of its obligations hereunder
(or under any other agreement with Advertiser) in the event Advertiser fails to
make timely payment hereunder or under any other agreement with Travelzoo,  
2.   Positioning. Except as otherwise expressly provided in the Insertion Order,
positioning of advertisements on Travelzoo is at the sole discretion of
Travelzoo. Travelzoo may, at its sole discretion, remove from the Insertion
Order (and substitute with similar inventory) any keyword or category page that
it believes to be a trademark, trade name, company name, product name or brand
name belonging to or claimed by a third party.   3.   Usage Statistics. Unless
specified in the Insertion Order, Travelzoo makes no guarantees with respect to
usage statistics or levels of impressions for any advertisement. Advertiser
acknowledges that delivery statistics provided by Travelzoo are the official,
definitive measurements of Travelzoo’s performance on any delivery obligations
provided in the Insertion Order. The processes and technology used to generate
such statistics can be audited by the advertiser or an independent agency.
Click-throughs will also be tracked and reported by Advertiser’s third party ad
server, and Travelzoo will be given access to all third party numbers
continuously throughout the length of this agreement. In the event there is a
discrepancy of greater than 5% between the click-throughs reported by Travelzoo
and the click-throughs reported by advertiser’s third party ad server for any
month (“Discrepancy”), Advertiser’s payment obligation shall be reduced by an
amount equal to the Discrepancy (provided that Advertiser shall provide
documentation of such Discrepancy with its payment).   4.   Renewal. Except as
expressly set forth in the Insertion Order, any renewal of the Insertion Order
and acceptance of any additional advertising order shall be upon mutual
agreement only, and acceptance of any additional advertising order shall be at
Travelzoo’s sole discretion. Pricing for any renewal period is subject to change
by Travelzoo from time to time prior to the commencement of such renewal period.
  5.   No Assignment or Resale of Ad Space. Neither party shall resell, assign,
or transfer any of its rights hereunder without the prior approval of the other
party, and any attempt to resell, assign or transfer such rights without such
approval shall result in immediate termination of this contract, without
liability to the terminating party.   6.   Limitation of Liability. In the event
(1) Travelzoo fails to publish an advertisement in accordance with the schedule
provided in the Insertion Order, (2) Travelzoo fails to deliver the number of
total page views specified in the Insertion Order (if any) by the end of the
specified period, or (3) of any other failure, technical or otherwise, of such
advertisements to appear as provided in the Insertion order, the sole liability
of Travelzoo to Advertiser shall be limited to, at Travelzoo’s sole discretion,
a pro rata refund of the advertising fee representing undelivered page views,
placement of the advertisement at a later time in a comparable position, or
extension of the term of the Insertion Order until total page views are
delivered. In no event shall Travelzoo be responsible for any consequential,
special, punitive or other damages, including, without limitation, lost revenue
or profits, in any way arising out of or related to the Insertion Order/General
Terms or publication of the advertisement, even if Travelzoo has been advised of
the possibility of such damages. Without limiting the foregoing, Travelzoo shall
have no liability for any failure or delay resulting from any governmental
action, fire, flood, insurrection, earthquake, power failure, riot, explosion,
embargo, strikes whether legal or Illegal, labor material shortage,
transportation interruption of any kind, work slowdown or any other condition
beyond the control of Travelzoo affecting production or delivery in any manner.
Except for each party’s indemnification obligations hereunder, in no event shall
either party’s liability exceed the total amount paid by advertiser hereunder.  
7.   Advertisers Representations; Indemnification. Travelzoo shall use
commercially reasonable efforts to ensure the advertisements are not placed in
any context that harms the goodwill or reputation of Advertiser or that
disparages or brings Advertiser into disrepute. Including, but not limited to
web sites that contain indecent, illegal, misleading, harmful, abusive,
harassing, libelous, defamatory, or other offensive materials. If Advertiser
requests that its advertisements be removed from or not placed in any such
context, Travelzoo will use commercially reasonable efforts to comply with such
request promptly. Advertiser agrees, at its own expense, to indemnify, defend,
and hold harmless Travelzoo and its employees, representatives, agents and
affiliates, against any and all expenses and losses of any kind (including
reasonable attorneys’ fees and costs) incurred by Travelzoo in connection with
any third-party claims, administrative proceedings or criminal investigations of
any kind arising out of the content of the advertisement and/or any material,
product or service of Advertiser to which users can link through the
advertisement (including, without limitation, any claim of trademark or
copyright infringement, defamation, breach of confidentiality, privacy
violation, false or deceptive advertising or sales practices). ). Travelzoo
agrees, at its own expense, to indemnify, defend, and hold harmless Advertiser
and its employees, representatives, agents and affiliates, against any and all
expenses and losses of any kind (including reasonable attorneys’ fees and costs)
incurred by Advertiser in connection with any third-party claims, administrative
proceedings or criminal investigations of any kind arising out: (a) of any
content, material, product or service available on a Travelzoo property that was
not provided by or obtained from Advertiser (including, without limitation, any
claim of



--------------------------------------------------------------------------------

Travelzoo Inc. 590 Madison Avenue, 21st Floor, New York, NY 10022   Page      
of 3 Fax number for insertion orders (650) 943-2433    

 



--------------------------------------------------------------------------------



 



    trademark or copyright infringement, defamation, breach of confidentiality,
privacy violation, false or deceptive advertising or sales practices), or
(b) Travelzoo’s breach of any duty, representation, or warranty under this
agreement. All indemnities provided by Advertiser under this agreement are
conditioned on the following: (a) Advertiser shall have sole control over the
defense of any claim covered by the indemnity; (b) Travelzoo shall promptly
report the existence of any claim or potential claim covered by the indemnity;
(c) Travelzoo shall provide full and reasonable cooperation with Advertiser’s
investigation and defense of such claim; and (d) Travelzoo shall not materially
alter any advertising material supplied to it by Advertiser or on its behalf.
All indemnities provided by Travelzoo under this agreement are conditioned on
the following: (a) Travelzoo shall have sole control over the defense of any
claim covered by the indemnity; (b) Advertiser shall promptly report the
existence of any claim or potential claim covered by the indemnity; and
(c) Advertiser shall provide full and reasonable cooperation with Travelzoo’s
investigation and defense of such claim.   8.   Provision of Advertising
Materials. Advertiser will provide all materials for the advertisement in
accordance with Travelzoo’s policies in effect from time to time, including
(without limitation) the manner of transmission to Travelzoo and the lead-time
prior to publication of the advertisement. Ads cannot link to pages that include
pop-up or pop-under windows. Travelzoo shall not be required to publish any
advertisement that is not received in accordance with such policies and reserves
the right to charge Advertiser, at the rate specified in the Insertion Order,
for inventory held by Travelzoo pending receipt of acceptable materials from
Advertiser which are past due. Advertiser hereby grants to Travelzoo a
non-exclusive, worldwide, fully paid license to use, reproduce and display the
advertisement (and the contents, trademarks and brand features contained
therein) in accordance herewith.   9.   Right to Reject Advertisement. All
contents of advertisements are subject to Travelzoo’s approval. Travelzoo
reserves the right to reject or cancel any advertisement, insertion order, URL
link, space reservation or position commitment, at any time, for any reason
whatsoever (including belief by Travelzoo that placement of advertisement, URL
link, etc., may subject Travelzoo to criminal or civil liability).   10.  
Cancellations and Termination. Either party may terminate this Insertion Order
on ninety (90) days prior written notice.—In the event that either party
breaches the terms oft his agreement and fails to cure such breach within
fifteen (15) days of receiving notice of such breach, the non-breaching party
will have the right to terminate this agreement immediately without any further
liability to the breaching party; provided however, that payments due prior to
such termination shall remain payable in accordance with Section 1 hereof,
except as otherwise provided in the Insertion Order, the Insertion Order is
non-cancelable by Advertiser. All notices shall be in writing and shall be
deemed delivered when delivered in person or mailed certified through the United
States Postal Service, postage prepaid, or via FedEx addressed as follows:
Travelzoo Inc., Attn: Contracts Department, 800 West El Camino Real, Suite 180,
Mountain View, CA 94040; and Orbitz, LLC, Attention: Mike Stein, 200 S. Wacker
Drive, Suite 1900, Chicago, IL 60606.   11.   Construction. No conditions other
than those set forth in the Insertion Order or these General Terms shall be
binding on Travelzoo unless expressly agreed to in writing by Travelzoo. In the
event of any inconsistency between the Insertion Order and the General Terms,
the General Terms shall control.   12.   Miscellaneous. These General Terms,
together with the Insertion Order, (1) shall be governed by and construed in
accordance with, the law of the State of New York, without giving effect to
principles of conflicts of law; (2) may be amended only by a written agreement
executed by an authorized representative of each party; and (3) constitute the
complete and entire expression of the agreement between the parties, and shall
supersede any and all other agreements, whether written or oral, between the
parties. Neither party shall make any public announcement regarding the
existence or content of the Insertion Order without the other party’s written
approval. Both parties consent to the jurisdiction of the courts of the State of
New York with respect to any legal proceeding arising in connection with the
Insertion Order/General Terms. All notices shall be in writing and shall be
deemed delivered when delivered in person or mailed certified through the United
States Postal Service, postage prepaid, or via FedEx addressed as follows:
Travelzoo Inc., Attn: Contracts Department, 800 West El Camino Real, Suite 180,
Mountain View, CA 94040.   13.   Third Party Ad Serving. If Travelzoo has
approved the use by Advertiser of a third party ad server (Third Party Ad
Server) in connection with this Insertion Order, the following provisions shall
also apply:   (1)  The Advertiser shall post each advertisement to a staging
area and shall notify Travelzoo of such posting at least four (4) business days
prior to the date on which Third Party Ad Server is scheduled to serve such
advertisement to a Travelzoo property. Such advertisement shall be reviewed by
Travelzoo and must be approved in writing by Travelzoo before it can be served
by Third Party Ad Server. In accordance with Section 9, Travelzoo reserves the
right to reject any advertisement or any element thereof, for any reason at its
sole discretion.
(2) The Advertiser shall post all scheduling changes, new target URLs, new HTML
specifications, new graphics and all other new or revised advertisements
(“Revisions”) to a staging area and shall notify Travelzoo of such postings at
least four (4) days prior to the date Advertiser wishes such Revisions to take
effect. Revisions shall not be implemented until approved by Travelzoo in
writing, which



--------------------------------------------------------------------------------

Travelzoo Inc. 590 Madison Avenue, 21st Floor, New York, NY 10022   Page      
of 3 Fax number for insertion orders (650) 943-2433    

 



--------------------------------------------------------------------------------



 



    approval shall be at Travelzoo’s sole discretion.
(3) If Advertiser discovers that Advertiser or Third Party Server has served, or
caused to be served, an advertisement to a Travelzoo property in violation of
this Agreement, Advertiser must immediately provide notice to Travelzoo of the
violation (along with a written explanation) and remove the advertisement from
its placement or rotation to the Travelzoo properties. Nothing in this Section
shall limit any of Travelzoo’s rights or remedies in the event of such breach.
(4) In the event Travelzoo exercises its right to cancel an advertisement in
accordance with Section 9 hereof, Travelzoo shall notify Advertiser in writing.
The Advertiser must cause the advertisement to be removed from the Travelzoo
properties and from its advertising rotation no later than four (4) hours after
written notification by Travelzoo.   14.   Domestic Traffic. Travelzoo
acknowledges that Advertiser may sell travel services to customers located in
the United States of America only. Travelzoo will use commercially reasonable
efforts to display advertisements on web pages directed at U.S. customers and
will in no event display advertisements on web pages directed primarily at
non-U.S. residents. Advertiser may, at its own expense and within a period of
90 days following the advertising in a certain month, conduct an audit of clicks
delivered to Advertiser. In the event that such audit determines that during the
audited period the number of click-throughs from users originating from outside
the U.S. (as indicated by a non-U.S. domain or IPS, or other indicia showing
non-U.S. origin) (the “Non-US Click-Throughs”) are 5% or more of the total
number of click-throughs during the audited period (the “Total Click-Throughs”),
then Travelzoo shall promptly refund to Advertiser any amounts paid by
Advertiser associated with the number of Non-US Click-Throughs in excess of 5%
of the Total Click-Throughs. By way of illustration, in the event that the
number of Non-US Click-Throughs is 6.5% of the Total Click-Throughs, then the
amount refunded by Travelzoo shall be the amounts paid by Advertiser associated
with 1.5% of the Total Click-Throughs.



--------------------------------------------------------------------------------

I hereby agree to the foregoing advertising program and the Terms and Conditions
set forth above. All parties acknowledge that this Insertion Order and the Terms
& Conditions above represent the entire agreement between Advertiser and
Travelzoo. The undersigned confirms that he/she is authorized to execute this
agreement on behalf of the Advertiser.

         

  For Advertiser:   For Travelzoo:
 
       
Authorized Signature:
  /s/John Samuel   /s/Ralph Bartel
 
       
Date:
  September 27, 2004   September 29, 2004
 
       
Name:
  John Samuel   Ralph Bartel
 
       
Title:
  EVP   CEO
 
       
Company:
  Orbitz   Travelzoo Inc.



--------------------------------------------------------------------------------

Travelzoo Inc. 590 Madison Avenue, 21st Floor, New York, NY 10022   Page      
of 3 Fax number for insertion orders (650) 943-2433    

 